Citation Nr: 0018512	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-04 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for numbness of the 
right arm, hand and leg.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, J. B., C. (Claudette) B., C. (Catherine) B., C. 
P., D. K., and M. K.



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran submitted a notice of disagreement 
with regard to seven issues.  However, he completed an appeal 
by filing a VA Form 9 in which he withdrew three of those 
issues and the only issues remaining on appeal concerned 
entitlement to service connection for a head injury with 
headaches, a back injury, a neck injury, and numbness of his 
right arm, hand and leg.  In rating decision of January 2000, 
the RO granted service connection for headaches and that 
issue is not before the Board.  In May 2000, the veteran had 
a videoconference hearing before the undersigned Board 
Member.


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
nexus between any current numbness of the right arm, hand and 
leg, and any such disorder in service.

2.  The evidence shows that the veteran complained of back 
pain during service and the diagnosis was possible pulled 
muscle in his back; there is competent medical evidence of 
record of a nexus between the veteran's current low back 
disability and his back problem in service.

3.  There is no competent medical evidence of record of a 
nexus between any current neck disability and an injury in 
service.

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
numbness of the right arm, hand and leg is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  A low back disability was incurred in military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(b) 
(1999).

3.  The claim of entitlement to service connection for a neck 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he began experiencing numbness in 
his right arm and right leg during service.  He claims that 
he injured his back and neck in a bicycle accident in August 
1990 and that he has had back and neck disabilities since 
that incident in service.

I.  Factual Background

A service medical record dated August 20, 1990 shows that the 
veteran complained of chest pain, pain in his arms and legs, 
and difficulty breathing.  It was noted that he had slight 
swelling in both wrists and his pulse could not be felt.  It 
was further noted that due to his panicking, his pulse could 
not be taken anywhere else.  He was given oxygen and an 
ambulance was called.  An Ambulance/Rescue Record shows that 
on August 20, 1990, the veteran was having difficulty 
breathing.  He was taken by ambulance from a Coast Guard ship 
to Saint Joseph hospital with complaints of nausea and 
vomiting, tingling hands, numbness in his arms, weakness and 
being tired for one hour.  He also complained of pain in the 
lower left quadrant and lower left rib area chest pain.  A 
service medical record entry dated August 20, 1990, notes 
that the veteran was taken to Saint Joseph Hospital with 
complaints of being tired, nauseated, and dizzy.  The 
diagnoses were anxiety, fatigue and hyperventilation 
syndrome.  At the separation examination from the Coast Guard 
on August 28, 1990, the veteran reported that he had no 
swollen or painful joints; no arthritis, rheumatism or 
bursitis; no bone, joint or other deformity; no lameness; no 
recurrent back pain; and no neuritis.  The examiner noted 
that the veteran's upper extremities, lower extremities, 
spine and neurologic system were normal.  A clinical record 
dated August 28, 1990, shows that the veteran reported that 
he had been bike riding and his right foot slipped off the 
pedal when he was being chased by a dog.  The diagnosis was a 
possible fracture of his right great toe.  Another service 
medical record dated August 31, 1990, shows that the veteran 
complained of pain in his back for one day.  He reported that 
he had woken up the day before with back pain.  On 
examination of the back, there were no signs of injury, no 
discoloration, skin temperature changes, bumps, guarding or 
rigidity.  The assessment was a possible pulled muscle.  The 
veteran was treated with heat packs and aspirin. 

A letter dated in August 1990 from the Coast Guard to the 
veteran's parents states that the veteran was recommended for 
administrative separation due to his eyesight condition which 
rendered him unsuitable for service in the Coast Guard.

In December 1994, the veteran submitted a claim for numerous 
disabilities, including back and neck injury, and numbness in 
his right arm, hand and leg.  In a rating decision later that 
month, the RO denied those claims and the veteran appealed.

A medical record dated August 22, 1995, shows that the 
veteran presented to the emergency room with severe lower 
back pain.  The veteran reported a history of three 
compressed lumbar discs for three to four years and a history 
of trauma when falling off a mountain bike four years 
earlier.  Another medical record dated August 23, 1995, notes 
that the veteran had had three episodes of acute back pain, 
the first one occurring in August 1990 when he fell on a 
mountain while biking.  It was noted that the veteran had had 
compression fractures of the lower vertebrae and had been 
confined to bed for about one month.  In addition, he 
reinsured his back in late 1991 when he slipped and fell on 
his buttocks.  The diagnosis was low back pain, intermittent, 
probably associated with anomalous L4, L5.

A consultation report from the Naval Hospital in Pensacola, 
Florida, dated in January 1996, shows that the veteran 
presented with complaints of low back pain which had begun on 
August 28, 1990, secondary to a fall while mountain biking.

A letter dated in January 1996 was received from B. S., the 
veteran's pastor.  However, nothing was noted in regard to 
the veteran's right arm, right hand, right leg, back or neck 
problems.

The veteran and several other witnesses testified at a 
hearing before a hearing officer at the RO in May 1996.  The 
veteran testified that he was receiving social security 
disability benefits, effective from February 1993.  He 
further testified that he had incurred back and neck injuries 
in a bike accident in August 1990 and that he had continued 
to have problems with his back and neck since that accident.  
The veteran stated that he first sought medical treatment for 
his neck and back disabilities following service at a clinic 
in Lewisville, Texas, but he did not recall if he went more 
than once and he did not identify the name of the clinic or 
the date he sought treatment.  He further testified that he 
really did not seek treatment until he had medical coverage 
available and saw a doctor in late 1994 or early 1995.  The 
veteran testified that there were no other private treatment 
records other than what he had already submitted.  The 
veteran further testified that he began experiencing numbness 
in his right arm and leg beginning on August 20, 1990, when 
he was taken off the ship and transported to Saint Joseph 
Hospital where he was diagnosed with panic attack.  According 
to the veteran, he was only hospitalized for a few hours and 
then released.

A medical record from the Pensacola Naval Hospital, dated 
October 3, 1996, shows that the veteran had been in an 
automobile accident on September 3, 1996, when the car he was 
riding in as a passenger was hit from behind.  It was noted 
that, upon going home after the accident, the veteran had 
incredible stiffness in his neck and shoulders along with 
pain in the mid portion of his back.  He went to the 
emergency room where he was treated with Motrin.  On October 
2, 1996, his pain worsened and he was treated with Tylox in 
the Acute Care Clinic.  The veteran reported that he felt a 
sharp pain and pop in his neck.  He also reported that when 
he picked up a beer can, he had some numbness and tingling in 
his shoulder and upper extremity.  He also reported that the 
slightest movement caused neck pain.  The diagnoses included 
cervical neck strain secondary to motor vehicle accident and 
a history of lumbar back pain.

A VA examination for neurologic disorders was conducted in 
June 1997.  Examination of the veteran's neck revealed full 
range of movement.  He complained of some discomfort on 
forced extension of the neck.  There was no muscular spasms 
or tenderness.  The neurological examination revealed that 
the sensorium was intact.  All cranial nerves were normal.  
The tendon reflex was normal, bilaterally.  Position 
vibratory sensation was normal.  Romberg test was negative.  
The veteran refused x-rays of his cervical spine.  The 
diagnosis was chronic headaches claimed by veteran, probably 
muscle tension headaches. 

The evidence of record shows that the veteran was scheduled 
for a VA examination of the peripheral nerves and another 
examination of the spine.  However, it is noted that he left 
without completing those examinations.

A VA examination for neurological disorders was completed in 
April 1998.  On motor examination, no abnormalities were 
found.  No sensory deficit was found.  The examiner noted 
that the veteran did not have peripheral neuropathy.  It was 
noted that the veteran had good position sense and good touch 
and vibration sense.  He finger dexterity was also well 
demonstrated.  The reflex responses were physiological and 
symmetrical and no reflex abnormalities were found.  The only 
serious neurological problem found was left eye blindness.

At a VA examination of the veteran's spine in July 1999, the 
examiner noted that there were medical records indicating a 
questionable pulled muscle secondary to a bicycle injury.  It 
was further noted that available medical records showed back 
problems as early as 1995, and the records showed a history 
of low back problems since 1990, secondary to the bicycle 
accident.  The examiner also noted that the 

available medical records indicated the presence of 
spondylolysis on the right at the L5 pars interarticular.  
The veteran reported that he had chronic and severe lower 
back pain.  He reported difficulty ambulating and came to the 
examination in a wheelchair.  He described radicular pain 
into both legs.  It was noted that he had been in the office 
the prior week and had been walking.  On examination, the 
veteran was able to stand out of the wheelchair with 
assistance.  He was constantly crying out with complaints of 
pain throughout the "limited" examination.  He had 
difficulty standing erect.  He had lumbar flexion to 40 
degrees with complaints of marked pain.  The examination was 
terminated at that point for safety considerations and the 
veteran was helped back into the wheelchair.  Although it was 
noted that x-rays were obtained, the radiology report does 
not appear to be included in the examination report.  The 
diagnosis was chronic lumbar syndrome with history of injury 
and prior evidence of L5 spondylolysis on the right.  The 
examiner noted that based on the medical records available, 
the veteran's history was compatible with a back injury at 
the time of the bicycle accident and the medical records 
indicate that he had had chronic back problems since 1990.  
The examiner further noted that "there is likely functional 
overlay involved here, but in any event it is as likely as 
not that his current low back problems date back to the time 
of his original injury as described."

A neurological examination by Dr. R. P. was conducted in July 
1999 primarily for numbness and tingling in the veteran's 
right arm and hand, and for headaches.  The veteran reported 
that in June 1990, he was injured when he was hit in the 
nose, knocked to the floor, and hit the back of his head.  He 
further reported that in July 1990, he was injured during 
physical training exercises when he was thrown off a bike, 
suffered loss of consciousness, and fractured a toe.  
According to the veteran, he developed low back pain which 
had persisted since that injury.  The veteran also related an 
incident in August 1990 when he was medivaced from a ship 
because they could not find his pulse.  The veteran stated 
that this was apparently related to a dissociative spell or 
panic attack.  The veteran reported that he had difficulty 
with his right hand and arm and believed that this disability 
began when he fell off the mountain bike in July 1990.  It 
was also noted that the veteran had panic attacks 

with hyperventilation and dissociation, and that when these 
attacks occurred all his extremities would tingle but his 
right hand and arm seemed to be much more persistent.  The 
neurologic examination revealed that the veteran moved very 
slowly.  He was able to get on and off the examination table 
but held on to furniture and moved very gingerly.  There was 
no drift of the upper extremities.  Finger to nose movements 
were done slowly but accurately.  Grip strength was +4/5 
bilaterally.  Strength, tone and coordination were 
essentially normal.  Deep tendon reflexes were +2/4 
bilaterally.  There was no Babinski sign.  No bruits were 
noted in the neck.  The impression was that the veteran had 
had at least two concussion injuries while in service.  He 
had symptoms consistent with a chronic post concussive 
syndrome with dizziness, visual disturbance, loss of memory, 
loss of balance and difficulty sleeping.  He also, however, 
had had panic attacks/dissociative episodes that bring on 
many of the same type of symptoms.  There was some right arm 
numbness and tingling and slight grip weakness.  An 
electromyograph (EMG)/nerve conduction study showed a 
possible right carpal tunnel syndrome but was otherwise 
unremarkable.  According to the examiner, the veteran was 
noted to have a mild carpal tunnel syndrome in the right 
hand.  The examiner noted that "this most likely did not 
result from his injury in the bike accident.  Much of his 
symptomatology in the extremities relates to his 
anxiety/panic disorder."

An August 1999 report of a neurological reevaluation of the 
veteran's low back pain by Dr. R. P. notes that the veteran 
reported that he developed low back pain after his bike 
accident in 1990.  He reported that both legs bothered him 
and the right leg would go numb.  The examiner noted that an 
EMG and nerve conduction study of the lower extremities was 
essentially normal.  The impression noted was complaint of 
low back pain since an injury while on active duty in 1990.

A magnetic resonance imaging (MRI) report of the veteran's 
spine revealed suspect bilateral spondylolysis involving the 
L5 vertebral body.  No anteriolisthesis was present.  In 
addition, the MRI revealed low signal involving the superior 
articular pillar of L5 on the right, probably representing 
accelerated degeneration.  The remainder of the examination 
was unremarkable.

An August 1999 VA addendum to the July 1999 VA examination 
report of the spine notes that x-rays were reported as 
normal.  The MRI scan of the lumbar spine showed an 
impression of suspected bilateral spondylitis involving the 
L5 vertebral body.  Electrical studies of the lower 
extremities by a neurologist indicated that the EMG of both 
lower extremities was normal.  Nerve conductions were 
essentially normal although the nerve conduction study shows 
some slowing for his age.  It was indicated that a computed 
tomography (CT) scan was needed.

A September 1999 report of a CT scan of the lumbar spine 
notes that this study did not confirm any pars defects at L5.  
There was, however, a unilateral pars defect at L4 on the 
left along with a hypoplastic appearing lamina.  The 
contralateral right pars and lamina were hypertrophied and 
thickened in appearance as well as sclerotic.  At L5 on the 
right was a small cleft in the right pars but not a through 
and through defect.  The impression was no evidence of 
bilateral pars defects at L5 but a small incomplete cleavage 
defect was seen in the right pars at L5; unilateral left pars 
defect at L4 in association with a hypoplastic appearing 
lamina and contralateral sclerosis and thickening; and no 
disc extrusions or spinal stenosis.

A statement from Dr. K. P., dated in November 1999, notes 
that the veteran had been her patient since July 1998.  It 
further notes that the veteran had chronic back pain.

A videoconference hearing was held between the veteran and 
the undersigned Board Member in May 2000.  The veteran and C. 
B. testified at the hearing.  The veteran stated that, prior 
to entering service, he did not experience trouble with any 
type of numbness in his right arm, hand or leg.  He related 
an injury in service when a public announcement cabinet 
suspended from the ceiling fell on his head, crushed his 
nose, and caused him to fall to the floor.  He stated that 
his physical disabilities began with that incident.  He also 
related an incident in August 1990 when he fell off a bicycle 
during training, flew head first over the bike, and landed on 
his back and head.  The veteran testified that he rolled down 
the mountain and lost 

consciousness.  He further stated that he complained of back 
and neck injuries two or three days after this incident.  The 
veteran indicated that he first injured his back either when 
the speaker fell and hit him, or in the bike accident.  The 
veteran testified that he had his discharge examination at 
the end of August and that the bicycle accident happened 
after this examination, on the same day, so that injuries 
from that incident would not have been noted on the 
examination report.  The veteran further indicated that he 
complained of problems but never received treatment for them.  
The veteran stated that after he was discharged from the 
service, he had no health insurance until 1995.  Accordingly, 
with the exception of a few occasions when he was rendered 
immobile prior to 1995 and went to a local clinic, he did not 
receive treatment for his back until 1995.  The veteran 
testified that he was currently taking medications for these 
disabilities.  According to testimony from C. B., she had 
known the veteran prior to his entering the Coast Guard and 
he had no physical impairments other than his left eye at 
that time.  She further testified that the veteran had 
written to her during service regarding the time he was 
injured and broke his nose, as well as about the incident in 
which he fell down the mountain and hurt his back.  He 
reported to her at that time that he was having trouble 
moving, sitting and standing.  She noticed that after 
service, the veteran walked with a slight limp.  He had 
trouble grasping things with his right hand.  He had neck 
problems where he could not turn his neck and could not 
drive.  There were times when he had been immobilized and 
could not get out of bed due to back pain.

II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 

diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. § 
5107, Murphy, 1 Vet. App. 78 (1990).

To be a well-grounded claim there must be a medical diagnosis 
of a current disability; medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see 38 C.F.R. §§ 3.303, 3.307, 3.309.  For 
the purpose of determining whether a claim is well grounded, 
the credibility of the evidence is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69, 75 (1995).

In regard to establishing a well-grounded claim, the second 
and third elements can also be satisfied under 38 C.F.R. § 
3.303(b) (1999) by (1) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(2) evidence showing post-service continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).

A.  Service Connection for Numbness of Right Arm, Hand and 
Leg

The Board has determined that the veteran has not submitted a 
well-grounded claim for service connection for numbness of 
the right arm, hand and leg.  The veteran testified at the 
May 1996 hearing that he began experiencing numbness in his 
right arm and leg in August 1990 when he was taken off the 
ship and transported to Saint Joseph Hospital.  However, the 
service medical records show that the diagnosis at the time 
of that hospitalization was anxiety, fatigue and 
hyperventilation syndrome.  Although the veteran had 
complained of pain in his arms and legs and it was noted that 
he had slight swelling in both wrists, no numbness of the 
right arm, hand and leg was noted at that time.

At the July 1999 neurological examination by Dr. R. P., the 
veteran reported having difficulty with his right hand and 
arm and stated that he believed that this began when he fell 
off a mountain bike during service.  The examination revealed 
some right arm numbness and tingling, and slight grip 
weakness of +4/5.  In addition, an EMG/nerve conduction study 
showed a possible right carpal tunnel syndrome.  However, the 
examiner provided his opinion that the mild carpal tunnel 
syndrome in the right hand "most likely did not result from 
his injury in the bike accident."  The examiner further 
opined that much of the veteran's symptomatology in his 
extremities related to his anxiety/panic disorder.

The claim is not well grounded because there is insufficient 
evidence of inservice occurrence or aggravation of numbness 
of the right arm, hand and leg.  Moreover, there is no 
medical evidence of a nexus between any inservice disease or 
injury and the currently diagnosed mild carpal tunnel 
syndrome in the right hand.  In fact, the medical opinion 
from Dr. C. P. is that this disability most likely did not 
result from the veteran's injury in the bike accident during 
service.

None of the evidence of record shows that the veteran 
currently has numbness of the right arm, hand and leg related 
to service.  Accordingly, the claim is not well grounded and 
must be denied.

B.  Service Connection for Low Back Disability

The veteran's claim for service connection for a back 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  All relevant facts have been properly developed 
and no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

The service medical records show that in August 1990 the 
veteran complained of pain in his back for one day.  It was 
noted that there were no signs of injury, no discoloration, 
skin temperature changes, bumps, guarding or rigidity.  The 
diagnosis was possible pulled muscle.  

The veteran testified that he injured his back in service.  
He further testified that he had had continued problems with 
his back since that injury.

The examiner at the July 1999 VA examination of the veteran's 
spine determined that the veteran had chronic lumbar syndrome 
with a history of injury.  The examiner noted that "[b]ased 
upon the medical records which are available to me, his 
history is compatible with an injury back at the time of the 
bicycle accident . . . . medical records indicate that he's 
been having chronic back problems since 1990 and medical 
records since 1995 indicate that he [has] sought treatment on 
numerous occasions secondary to his chronic back problems."  
The examiner provided an opinion that "there is likely 
functional overlay involved here, but in any event it is as 
likely as not that his current low back problems date back to 
the time of his original injury as described."

The evidence shows that the veteran complained of a back 
problem in service.  There is medical evidence noting that 
the veteran had had chronic back problems since 1990.  
Moreover, there is a medical opinion that the veteran's 
current low back problems are related to an injury in 
service.  There is no contradictory medical evidence or 
opinion that the veteran's current low back disability is not 
related to service.  The Board cannot substitute its own 
unsubstantiated medical conclusions for that of the medical 
evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The Board finds that the evidence supports the veteran's 
claim that his current low back disability was incurred in 
service.  Accordingly, service connection for a low back 
disability is granted.

C.  Service Connection for Neck Disability

The Board has determined that the veteran has not submitted a 
well-grounded claim for service connection for a neck 
disability.  The veteran has testified that he currently has 
a neck disability which he relates to an injury incurred in 
service.  However, the service medical records are negative 
for any neck or cervical spine injury.  The records do not 
show that the veteran complained of or received treatment for 
a neck disorder during active duty.  Moreover, the evidence 
is negative for competent medical evidence of a current neck 
or cervical spine disability related to service.  

The October 1996 record from the Pensacola Naval Hospital 
shows that the veteran was in an automobile accident in 
September 1996 and suffered stiffness in the neck.  The 
veteran reported that he felt a sharp pain and a pop in his 
neck.  The slightest movement would cause neck pain.  The 
diagnosis was cervical neck strain secondary to a motor 
vehicle accident.  Further, the VA examination report dated 
in June 1997 notes that examination of the veteran's neck 
revealed full range of movement.  No neck disability was 
noted other than complaints of discomfort on forced extension 
of the neck.  It was noted that the veteran refused x-rays of 
his cervical spine at that examination.  

At the hearing in May 1996, the veteran testified that he 
injured his neck in the bike accident in service and had had 
problems with his neck since that accident.  However, as 
noted above, the service medical records are negative for 
injury to the neck.  The service medical records demonstrate 
that after the bike accident in August 1990 the veteran was 
treated for a possible fracture of the right great toe.  A 
few days later, the veteran was treated for a possible pulled 
muscle in his back.  There was no complaint of or treatment 
for a neck disorder.

None of the evidence of record shows that the veteran has a 
current neck disability related to service.  Accordingly, the 
claim is not well grounded and must be denied.


ORDER

Service connection for numbness of the right arm, hand and 
leg is denied.

Service connection for residuals of a low back injury is 
granted.

Service connection for a neck disability is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

